 


 HR 7177 ENR: Naval Vessel Transfer Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 7177 
 
AN ACT 
To authorize the transfer of naval vessels to certain foreign recipients, and for other purposes. 
 
 
INaval vessel transfer  
101.Short titleThis title may be cited as the Naval Vessel Transfer Act of 2008. 
102.Transfer of naval vessels to certain foreign recipients 
(a)Transfers by grantThe President is authorized to transfer the vessels specified in paragraphs (1), (3), and (4) of section 501(a) of H.R. 5916 of the 110th Congress, as passed the House of Representatives on May 15, 2008, to the foreign recipients specified in paragraphs (1), (3), and (4) of such section, respectively, on a grant basis under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j). 
(b)Grants not counted in annual total of transferred excess defense articlesThe value of a vessel transferred to a recipient on a grant basis pursuant to authority provided by subsection (a) shall not be counted against the aggregate value of excess defense articles transferred in any fiscal year under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j). 
(c)Costs of transfersAny expense incurred by the United States in connection with a transfer authorized by this section shall be charged to the recipient (notwithstanding section 516(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(e))). 
(d)Repair and refurbishment in United States shipyardsTo the maximum extent practicable, the President shall require, as a condition of the transfer of a vessel under this section, that the recipient to which the vessel is transferred have such repair or refurbishment of the vessel as is needed, before the vessel joins the naval forces of the recipient, performed at a shipyard located in the United States, including a United States Navy shipyard. 
(e)Expiration of authorityThe authority to transfer a vessel under this section shall expire at the end of the 2-year period beginning on the date of the enactment of this Act. 
IIUnited States arms exports 
201.Assessment of Israel’s qualitative military edge over military threats 
(a)Assessment requiredThe President shall carry out an empirical and qualitative assessment on an ongoing basis of the extent to which Israel possesses a qualitative military edge over military threats to Israel. The assessment required under this subsection shall be sufficiently robust so as to facilitate comparability of data over concurrent years. 
(b)Use of assessmentThe President shall ensure that the assessment required under subsection (a) is used to inform the review by the United States of applications to sell defense articles and defense services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) to countries in the Middle East. 
(c)Reports 
(1)Initial reportNot later than June 30, 2009, the President shall transmit to the appropriate congressional committees a report on the initial assessment required under subsection (a). 
(2)Quadrennial reportNot later than four years after the date on which the President transmits the initial report under paragraph (1), and every four years thereafter, the President shall transmit to the appropriate congressional committees a report on the most recent assessment required under subsection (a). 
(d)CertificationSection 36 of the Arms Export Control Act (22 U.S.C. 2776) is amended by adding at the end the following: 
 
(h)Certification requirement relating to Israel’s qualitative military edge 
(1)In generalAny certification relating to a proposed sale or export of defense articles or defense services under this section to any country in the Middle East other than Israel shall include a determination that the sale or export of the defense articles or defense services will not adversely affect Israel’s qualitative military edge over military threats to Israel. 
(2)Qualitative military edge definedIn this subsection, the term qualitative military edge means the ability to counter and defeat any credible conventional military threat from any individual state or possible coalition of states or from non-state actors, while sustaining minimal damages and casualties, through the use of superior military means, possessed in sufficient quantity, including weapons, command, control, communication, intelligence, surveillance, and reconnaissance capabilities that in their technical characteristics are superior in capability to those of such other individual or possible coalition of states or non-state actors.. 
(e)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
(2)Qualitative military edgeThe term qualitative military edge has the meaning given the term in section 36(h) of the Arms Export Control Act, as added by subsection (d) of this section. 
202.Implementation of Memorandum of Understanding with Israel 
(a)In generalOf the amount made available for fiscal year 2009 for assistance under the program authorized by section 23 of the Arms Export Control Act (22 U.S.C. 2763) (commonly referred to as the Foreign Military Financing Program), the amount specified in subsection (b) is authorized to be made available on a grant basis for Israel.  
(b)Computation of amountThe amount referred to in subsection (a) is the amount equal to— 
(1)the amount specified under the heading Foreign Military Financing Program for Israel for fiscal year 2008; plus  
(2)$150,000,000.  
(c)Other authorities 
(1)Availability of funds for advanced weapons systemsTo the extent the Government of Israel requests the United States to provide assistance for fiscal year 2009 for the procurement of advanced weapons systems, amounts authorized to be made available for Israel under this section shall, as agreed to by Israel and the United States, be available for such purposes, of which not less than $670,650,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development.  
(2)Disbursement of fundsAmounts authorized to be made available for Israel under this section shall be disbursed not later than 30 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs for fiscal year 2009, or October 31, 2008, whichever occurs later. 
203.Security cooperation with the Republic of Korea 
(a)FindingsCongress makes the following findings: 
(1)Close and continuing defense cooperation between the United States and the Republic of Korea continues to be in the national security interest of the United States. 
(2)The Republic of Korea was designated a major non-NATO ally in 1987, the first such designation. 
(3)The Republic of Korea has been a major purchaser of United States defense articles and services through the Foreign Military Sales (FMS) program, totaling $6,900,000,000 in deliveries over the last 10 years. 
(4)Purchases of United States defense articles, services, and major defense equipment facilitate and increase the interoperability of Republic of Korea military forces with the United States Armed Forces. 
(5)Congress has previously enacted important, special defense cooperation arrangements for the Republic of Korea, as in the Act entitled An Act to authorize the transfer of items in the War Reserves Stockpile for Allies, Korea, approved December 30, 2005 (Public Law 109–159; 119 Stat. 2955), which authorized the President, notwithstanding section 514 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h), to transfer to the Republic of Korea certain defense items to be included in a war reserve stockpile for that country. 
(6)Enhanced support for defense cooperation with the Republic of Korea is important to the national security of the United States, including through creation of a status in law for the Republic of Korea similar to the countries in the North Atlantic Treaty Organization, Japan, Australia, and New Zealand, with respect to consideration by Congress of foreign military sales to the Republic of Korea. 
(b)Special foreign military sales status for Republic of KoreaThe Arms Export Control Act (22 U.S.C. 2751 et seq.) is amended— 
(1)in sections 3(d)(2)(B), 3(d)(3)(A)(i), 3(d)(5), 21(e)(2)(A), 36(b), 36(c), 36(d)(2)(A), 62(c)(1), and 63(a)(2), by inserting the Republic of Korea, before or New Zealand each place it appears;  
(2)in section 3(b)(2), by inserting the Government of the Republic of Korea, before or the Government of New Zealand;  
(3)in section 21(h)(1)(A), by inserting the Republic of Korea, before or Israel; and 
(4)in section 21(h)(2), by striking or to any member government of that Organization if that Organization or member government and inserting , to any member government of that Organization, or to the Governments of the Republic of Korea, Australia, New Zealand, Japan, or Israel if that Organization, member government, or the Governments of the Republic of Korea, Australia, New Zealand, Japan, or Israel.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
